DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on July 5, 2022.  Claims 1, 12, and 15 were amended; and claims 21-23 were added.  Thus, claims 1-23 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-20 are rejected under 35 USC § 103 as being unpatentable over Donderici (WIPO Publication WO 2019/088988 A1 - Provided with IDS filed 03/30/2020); in view of Miyamoto (US Patent Publication 2005/0067191 A1).
Regarding claim 1, Donderici discloses a downhole tool (Donderici: Abstract [“….a method for improving resistivity imaging, comprising: disposing a downhole tool into a borehole…”]), comprising:
a mandrel, wherein the mandrel is a structural support for the downhole tool (Donderici: FIG. 1, ¶11 [“…tool body effect may be caused by the currents returning through the mandrel rather than the intended return electrode…”] {Seen in FIG. 1, though not particularly called out.});
one or more arms, wherein the one or more arms are attached to the mandrel (Donderici: FIG. 1, ¶17 [“…that there may be a plurality of arms 136.”]); and
a pad, wherein the pad is connected to the one or more arms (Donderici: FIG. 1, ¶17 [“Pads 134 may be attached to at least one arm 136 that may extend from downhole tool 102.”]).
Donderici additionally discloses the pad comprises an electrode and a housing (Donderici: FIG. 1, ¶17 [“One or more arms 136 may place an arrangement of button arrays 128 and/or return electrodes 130.”]; FIG. 3, ¶27 [“Figure 3 illustrates an example of pad 134. Pad 134 may serve to place button array 128 and/or return electrode 130 in contact with or close proximity to the borehole 124. Pad 134 may comprise a button array 128, a return electrode 130, a guard 300, and a housing 302.”]).  Donderici further discloses an insulating material may be used to fill the remaining portions of pad 134 (Donderici: FIGS. 1, 3; ¶27, ¶32 [“An insulating material may be used to fill the remaining portions of pad 134. In examples, ceramics may be used as the insulating material to fill the remaining portions of pad 134..”]).  The Examiner notes that ¶63 of the instant specification recites “an insulator 814 may separate button array 128 from piezoelectric material 804. As noted above, insulator 814 may act as a structural support upon which button array 128 and piezoelectric material 804 may attach,” but provides no other disclosure or teaching regarding “the insulator is connected at a first end to the material” as recited in the claim(s).  Thus, Donderici discloses “an insulator” substantially as recited in the claim(s).
However, Donderici is silent as to explicitly disclosing a material that expands or contracts from an external electromagnetic field and the electrode moves as the material expands or contracts.
Miyamoto, in a similar field of endeavor, is directed to facilitating logging-while-drilling (LWD) using a multi-pole acoustic transmitter source (Miyamoto: Abstract.).  Therein, Miyamoto discloses a drillstring which includes a drill bit connected to a downhole end of a string of drill collars and drilling a borehole in the earth (Miyamoto: FIG. 1, ¶24.).  Miyamoto additionally discloses a multi-pole acoustic transmitter for transmitting wave velocity measurements in real-time (Miyamoto: FIGS. 1, 2A-4; ¶25-26.), where the multi-pole acoustic transmitter disposed in the drill collar (Miyamoto: FIG. 2A, [“Referring next to FIG. 2A, a cross-sectional view of the multi-pole acoustic transmitter (118) disposed in the drill collar (110)…”]).  Miyamoto further discloses the multi-pole acoustic transmitter comprises a material that expands or contracts from an external electromagnetic field and which material moves an electrode as the material expands or contracts (Miyamoto: FIGS. 3-4; ¶28 [“…the multi-pole acoustic transmitter (118) is comprises a plurality of the monopole acoustic transmitter elements (130). Referring next to FIGS. 3-4 each of the monopole acoustic transmitter elements (130) includes a cylindrical transducer, which, according to FIGS. 3-4, is a PZT (lead zirconium titanate) piezo ceramic cylinder (142). The PZT piezo ceramic cylinder (142) is preferably a single piece, with no joints. The unibody arrangement reduces any losses caused by gaps between adjacent pieces of piezo material when a cylinder is constructed of multiple parts. When an input control signal such as a voltage is applied across the PZT piezo ceramic cylinder (142), its diameter expands or contracts via the d31 effect. The pressure pulse generated by the d31 effect is used to measure formation velocity according some embodiments of the present invention, rather than using d33 length-contraction effect typically employed in wellbore logging.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a pad material that expands or contracts from an external electromagnetic field and which material moves an electrode as the material expands or contracts, disclosed by Miyamoto, into Donderici, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 1.

Regarding claim 2, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 1 as shown above.  Miyamoto additionally discloses the material is a piezoelectric material (Miyamoto: FIGS. 1, 2A-4; ¶25-26, ¶28 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a pad material comprising a piezoelectric material that expands or contracts from an external electromagnetic field, disclosed by Miyamoto, into Donderici, as modified by Miyamoto, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate making two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, as modified by Miyamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 2.
Regarding claim 18, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 1 as shown above.  Miyamoto additionally discloses the external electromagnetic field is an electric field (Miyamoto: FIGS. 1, 2A-4; ¶29 [“Each of the internal and external surfaces (144, 146) may also include an electrical trace (148, 150, respectively) in electrical communication with the transmitter drive circuit (124, FIG. 1).”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of applying an external electric field to the pad material to expand or contract the material, disclosed by Miyamoto, into Donderici, as modified by Miyamoto, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate making two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, as modified by Miyamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 3.
Regarding claim 19, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 1 as shown above.  Miyamoto additionally discloses each PZT piezo ceramic cylinder (142) is sandwiched between first and second spacers (152, 154). The first and second spacers (152, 154)  are made of Radel®-R or other materials. The first and second spacers (152, 154) include holes (155) to avoid closing the ends of the PZT piezo ceramic cylinder (142). The first and second spacers (152, 154) are sandwiched by first and second beads (156, 158, respectively). The first and second beads are preferably comprises of a metal such as stainless steel. The first and second beads (156, 158) are connected to one another by one or more rods (160), which may also be made of stainless steel or other structural materials. (Miyamoto: FIG. 4; ¶30).
While Donderici, in combination with Miyamoto, doesn’t explicitly recite the pad further comprises a first plate and a second plate, the recited positioning of the plates are matter of obvious design choice and would not involve patentable invention as the arrangement disclosed by Donderici, in combination with Miyamoto, provides a pad comprising a material that expands or contracts to facilitate making two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 4.

Regarding claim 5, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 4 as shown above.  Miyamoto additionally discloses each piezo ceramic element is connected to a voltage source (Miyamoto: FIGS. 1, 2A-4; ¶29; FIG. 4; ¶30 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of connecting to a voltage source for applying an external electric field to the pad material to expand or contract the material, disclosed by Miyamoto, into Donderici, as modified by Miyamoto, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, as modified by Miyamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 5.

Regarding claim 6, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 5 as shown above.  Miyamoto additionally discloses an electric field is created between the first plate and the second plate by the voltage source (Miyamoto: FIGS. 1, 2A-4; ¶29; FIG. 4; ¶30 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of connecting to a voltage source for applying an external electric field to the pad material to expand or contract the material, disclosed by Miyamoto, into Donderici, as modified by Miyamoto, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, as modified by Miyamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 5.
Regarding claim 20, the claim recites limitations found within claims 5-6, and is rejected under the same rationale applied to the rejection of claims 5-6.

Regarding claim 10, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 1 as shown above.  Donderici additionally discloses the pad further comprises one or more return electrodes (Donderici: FIG. 1, ¶17 [“For example, a pad 134 may include only button arrays 128 and/or return electrodes 130.”]).

Regarding claim 11, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 5 as shown above.  Donderici additionally discloses the pad comprises a button array for reducing wear (Donderici: FIG. 1, ¶17 [“Downhole tool 102 may comprise a button array 128.”]).
While Donderici, in combination with Miyamoto, doesn’t explicitly recite a recess and the electrode and the insulator are disposed in the recess, the recited recess is matter of obvious design choice and would not involve patentable invention as the button array disclosed by Donderici, in combination with Miyamoto, provides reduced wear of the pad, substantially as recited in ¶63 of the instant specification.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 11.

Regarding claim 12, Donderici discloses a method for determining property of a borehole fluid (Donderici: Abstract [“….a method for improving resistivity imaging, comprising: disposing a downhole tool into a borehole…”]) comprising:
taking a first measurement and a second measurement with at least one operating frequency with an electrode (Donderici: FIGS. 1-2, ¶19-23 [“…bottom hole assembly 228 may be a measurement-while drilling (MWD) or logging-while-drilling (LWD) system.]);
calculating a mud property based at least in part on the first measurement and the second measurement (Donderici: FIGS. 1-2, ¶29-36 [“This impedance may be affected by the properties of formation 132 and the mud directly in front of each button electrodes 304. Therefore, current emitted by each button electrode 304 may be measured and recorded in order to obtain an image of the resistivity of formation 132. It should be noted, that this process may take a plurality of measurements at different locations in the borehole 124.”]); and
applying a mud effect removal algorithm to the mud property (Donderici: FIGS. 5-6, ¶36-42 [“A ratio of the function of the phase angle of the mud 516 and a phase angle of the measurement 514 to a function of the phase angle of the mud 516 and the projection angle 510 may be used to calculate the corrected measurement 518.”] {Including Eqns. 1-4.}).
Miyamoto discloses applying a time varying biasing voltage to a material, wherein the material exhibits mechanical strain to move and electrode (Miyamoto: FIGS. 1, 2A-4; ¶25-26; FIGS. 3-4; ¶28 [“While many different measurements can be made, the present invention is directed to an acoustic logging method and apparatus, wherein slowness of a formation is measured by measuring velocity of acoustic waves through the formation (112)…the multi-pole acoustic transmitter (118) is comprises a plurality of the monopole acoustic transmitter elements (130). Referring next to FIGS. 3-4 each of the monopole acoustic transmitter elements (130) includes a cylindrical transducer, which, according to FIGS. 3-4, is a PZT (lead zirconium titanate) piezo ceramic cylinder (142). The PZT piezo ceramic cylinder (142) is preferably a single piece, with no joints. The unibody arrangement reduces any losses caused by gaps between adjacent pieces of piezo material when a cylinder is constructed of multiple parts. When an input control signal such as a voltage is applied across the PZT piezo ceramic cylinder (142), its diameter expands or contracts via the d31 effect. The pressure pulse generated by the d31 effect is used to measure formation velocity according some embodiments of the present invention, rather than using d33 length-contraction effect typically employed in wellbore logging.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of applying a time varying biasing voltage to a material, wherein the material exhibits mechanical strain, disclosed by Miyamoto, into Donderici, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 12.

Regarding claim 13, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 12 as shown above.  Donderici additionally discloses repeating the first measurement and the second measurement at one or more locations in a borehole (Donderici: FIGS. 1-2, ¶29-36 [“This impedance may be affected by the properties of formation 132 and the mud directly in front of each button electrodes 304. Therefore, current emitted by each button electrode 304 may be measured and recorded in order to obtain an image of the resistivity of formation 132. It should be noted, that this process may take a plurality of measurements at different locations in the borehole 124.”]).
Regarding claim 16, the claim recites limitations found within claim 13, and is rejected under the same rationale applied to the rejection of claim 13.

Regarding claim 14, Donderici, in view of Miyamoto, teach all the limitations of the parent claim 13 as shown above.  Donderici additionally discloses averaging the first measurement and the second measurement at the one or more locations in the borehole, wherein the mud property is cons (Donderici: FIGS. 1-2; ¶19; ¶29-36 {See above.}).
Regarding claim 17, the claim recites limitations found within claim 14, and is rejected under the same rationale applied to the rejection of claim 14.

Regarding claim 15, discloses a method for determining property of a borehole fluid (Donderici: Abstract [“….a method for improving resistivity imaging, comprising: disposing a downhole tool into a borehole…”]) comprising:
disposing a downhole tool into a borehole at a first location, wherein the downhole tool comprises:
a mandrel, wherein the mandrel is a structural support for the downhole tool (Donderici: FIG. 1, ¶19 {See above.});
one or more arms, wherein the one or more arms are attached to the mandrel (Donderici: FIG. 1, ¶17 {See above.}); 
a pad, wherein the pad is connected to the one or more arms (Donderici: FIG. 1, ¶17 {See above.});
taking a first measurement and a second measurement with at least one operating frequency with an electrode (Donderici: FIGS. 1-2, ¶19-23 {See above.});
calculating a mud property based at least in part on the first measurement and the second measurement (Donderici: FIGS. 1-2, ¶29-36 {See above.}); and
applying a mud effect removal algorithm to the mud property (Donderici: FIGS. 5-6, ¶36-42 {Including Eqns. 1-4.} {See above.}).
Donderici additionally discloses the pad comprises an electrode and a housing (Donderici: FIG. 1, ¶17; FIG. 3, ¶27 {See above.}).  Donderici further discloses an insulating material may be used to fill the remaining portions of pad 134 (Donderici: FIGS. 1, 3; ¶27, ¶32 {See above.}).  The Examiner notes that ¶63 of the instant specification recites “an insulator 814 may separate button array 128 from piezoelectric material 804. As noted above, insulator 814 may act as a structural support upon which button array 128 and piezoelectric material 804 may attach,” but provides no other disclosure or teaching regarding “the insulator is connected at a first end to the material” as recited in the claim(s).  Thus, Donderici discloses “an insulator” substantially as recited in the claim(s).
Miyamoto discloses a multi-pole acoustic transmitter for transmitting wave velocity measurements in real-time (Miyamoto: FIGS. 1, 2A-4; ¶25-26.), where the multi-pole acoustic transmitter disposed in the drill collar (Miyamoto: FIG. 2A, {See above.}).  Miyamoto further discloses the multi-pole acoustic transmitter comprises a material that expands or contracts from an external electromagnetic field (Miyamoto: FIGS. 3-4; ¶28 {See above.}).  Miyamoto discloses applying a time varying biasing voltage to a material, wherein the material exhibits mechanical strain and the electrode moves as the material expands or contracts (Miyamoto: FIGS. 3-4; ¶28 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of applying a time varying biasing voltage to a material, wherein the material exhibits mechanical strain, disclosed by Miyamoto, into Donderici, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 15.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of dependent claim 7 was given in the previous action. 
Dependent claims 8-9 depend from dependent claim 7, and are allowable as being dependent on an allowable base claim. 
Claims 21-23 are allowable over the cited prior art of record.  The primary reason for the indicated allowability of claim 21, is that, in combination with the other claim elements, a pad further comprises a material that expands or contracts from an external electromagnetic field, and a solenoid disposed around the material.
Dependent claims 22 and 23 recite subject matter similar to claim 21 and are allowable for the reasons set forth above. 

Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been fully considered.  Applicant’s arguments regarding the citied prior art are not persuasive.  
Applicant’s argue (Remarks pg. 8) that “Miyamoto teaches that the material expands or contracts to generate a pressure pulse for measurement of formation velocity. Miyamoto, however, does not teach "a material that expands or contracts" for "mov[ing] the electrode." Thus, Donderici in view of Miyamoto does not teach amended independent claim 1.”  Applicant’s arguments are not well taken.
Applicant’s specification, in ¶57 thereof, discloses “an electric field may be applied to piezoelectric material 804 by a set of parallel plates which may include a first plate 806 and a second plate 808. In examples, a potential difference may be applied to first plate 806 and/or second plate 808 by a voltage source, identified as VF2. The potential difference may cause piezoelectric material 804 to compress and/or expand.  The expansion and/or compression of piezoelectric material 804 may cause first plate 806 and/or second plate 808 to move with the compress and/or expansion of piezoelectric material 804.”  
In FIGS. 3-4; ¶28, Miyamoto discloses a voltage is applied across the PZT piezo ceramic cylinder to expand or contract its diameter to measure formation velocity (Miyamoto: FIGS. 3-4; ¶28 {See above.}).  Thus, Miyamoto discloses a material that expands or contracts from an external electromagnetic field and which material moves an electrode as the material expands or contracts, substantially as recited in claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a pad material that expands or contracts from an external electromagnetic field and which material moves an electrode as the material expands or contracts, disclosed by Miyamoto, into Donderici, with the motivation and expected benefit of facilitating moving plates of the pad to facilitate make two mud measurements at a single depth corresponding to different standoffs for mud angle determination.  This method for improving Donderici, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyamoto.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Donderici and Miyamoto to obtain the invention as specified in claim 1.
Regarding claims 12 and 15, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Therefore, the rejection of claim 1, as well as claims 12 and 15, and dependent claims 2-6, 10-11, 13-14, and 16-20, as being unpatentable over by Donderici, in view of Miyamoto, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864